Citation Nr: 9926420	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-12 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus 
with imbalance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to January 
1970.

When this case was before the Board of Veterans' Appeals 
(Board) in February 1996, the Board denied the veteran's 
appeal for a compensable evaluation for otitis media 
secondary to Eustachian tube dysfunction with perforation of 
the tympanic membrane of the right ear and mastoiditis.  In 
the Introduction of that decision, the Board noted that the 
veteran had filed timely notices of disagreement with a May 
1993 rating decision denying service connection for hearing 
loss and a November 1994 rating decision which granted 
service connection and a 10 percent evaluation for tinnitus 
with imbalance.  The Board stated that it did not have 
jurisdiction over these issues because the veteran had not 
been provided a statement of the case in response to either 
notice of disagreement and consequently no substantive appeal 
had been filed with respect to either issue.  These matters 
were referred to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio for appropriate 
action.

In July 1996, the RO issued a statement of the case on the 
issue of entitlement to an evaluation in excess of 10 percent 
for tinnitus with imbalance.  Thereafter, the veteran filed a 
timely substantive appeal with respect to this issue.  
Consequently, this issue is properly before the Board.

Although the RO entered a May 1998 rating decision denying 
service connection for hearing loss, it still has not 
provided the veteran with a statement of the case in response 
to the veteran's timely notice of disagreement with the May 
1993 rating decision denying service connection for hearing 
loss.  Therefore, this matter is again referred to the RO for 
appropriate action.

The Board further notes that in a rating decision of May 
1998, the RO continued a noncompensable evaluation for otitis 
media secondary to Eustachian tube dysfunction with 
perforation of the tympanic membrane of the right ear and 
mastoiditis.  In the Informal Hearing Presentation of 
December 1998, the veteran's representative identified the 
issue of entitlement to a compensable evaluation for otitis 
media secondary to Eustachian tube dysfunction with 
perforation of the tympanic membrane of the right ear and 
mastoiditis as an issue on appeal, although the record 
reflects that no correspondence addressing this issue had 
been received from the veteran or his representative since 
the May 1998 rating was entered and that this issue had not 
been the subject of a statement of the case.  Therefore, it 
appears that the representative simply listed this issue by 
mistake.  However, if the representative intended the 
informal hearing presentation to be a notice of disagreement 
with the May 1998 rating decision, he should so inform the RO 
which should respond appropriately to any clarification 
received. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  The veteran has constant, bilateral tinnitus.

3.  Prior to November 1992 surgery the veteran had infrequent 
episodes of vertigo without staggering.

4.  There have been no objective findings of a balance 
problem and no diagnosis of vestibular disequilibrium since 
the November 1992 surgery.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus with 
imbalance is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998); 64 Fed. Reg. 
25202-25210 (1999) (to be codified at 38 C.F.R. § 4.87, 
Diagnostic Codes 6204, 6260).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the disability at 
issue.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As discussed below, during his appeal 
period, the regulations involving rating diseases of the ear 
were amended.  Accordingly, both versions will be considered 
and the version most favorable to the veteran will be 
applied.

In November 1994, the RO granted entitlement to service 
connection for tinnitus with imbalance and assigned a 10 
percent evaluation, effective February 21, 1992, pursuant to 
Diagnostic Codes 6299-6204.  The 10 percent evaluation has 
remained in effect since then.

VA and private medical records reflect that the veteran had 
problems with dizziness before undergoing surgery at a VA 
facility in November 1992.  His private physician provided 
statements to the veteran's employer in February and April 
1992 indicating that the veteran was temporarily unable to 
work due to vertigo.  A vertigo work up was performed at a 
private facility in April 1992.  Traditional Romberg testing 
was unsteady and positional Romberg was unsteady and very 
wobbly.  Electronystagmography was also performed in April 
1992.  The interpretations included in the report are normal.   

The veteran underwent a VA examination in October 1992.  At 
that time he reported that he experienced constant tinnitus 
and had episodes of loss of balance and dizziness associated 
with nausea and vomiting three or four times a year.  The 
diagnoses included tinnitus aurium of the right ear, 
constant; and probable Meniere's syndrome.

The veteran underwent right ear surgery at a VA facility on 
November 15, 1992.  He reported a 20 year history of various 
symptoms with an increase in vertigo over the last year.

An electronystagmogram (ENG) in February 1993 was mostly 
normal with some borderline ocular-motor abnormalities, but 
this was thought to be due to the veteran's fatigue and lack 
of test diligence rather than a pathological process.  There 
was normal saccadic and smooth pursuit eye movements.  There 
was no gaze or positional nystagmus with his eyes open or 
closed.  Hallpike test was negative.  Rotary chair responses 
were symmetrical.  Calorics were normal.  The veteran had 
good ocular fixation.  There was no post-head shake 
nystagmus.  The impression was no evidence of peripheral 
vestibular or central nervous system disorders.

In a statement from the VA Chief, Otolaryngology Section, 
dated in July 1993, he noted that since the November 1992 
surgery, the veteran had complete resolution of his balance 
problem which was objectively verified with repeat vestibular 
testing.

At a VA examination in November 1993, the veteran complained 
of having ringing in the right ear and occasional dizziness.  
An examination of the right ear showed a slight deformity of 
the pinna of the ear and the tympanic membrane had a central 
perforation with focal scarring.  Examination of the left ear 
was normal.  The examiner noted that the ear disease affected 
the veteran's balance.  The diagnoses were hearing loss of 
the right ear by history, status post right tympanoplasty 
with residual perforation, and tinnitus of the right ear.  

In addition, at a VA audiology examination in December 1993, 
the veteran reported constant tinnitus in his right ear, 
beginning at the same time as an injury to the ear during 
service.

In a statement from one of the veteran's ex-wives, dated in 
September 1994, it is noted that she married the veteran in 
1970 and from that time on, he continuously suffered from 
dizziness and ringing in his ears.  In a statement from 
another ex-wife, received in December 1994, it is noted, in 
pertinent part, that she had known the veteran since November 
1986 and that his right ear hearing gradually deteriorated, 
he began to suffer from earaches and headaches frequently, 
and he suffered from vertigo, which caused him to miss work.  
He was treated by the family physician who gave him 
medication for vertigo.

VA examinations for compensation and pension purposes were 
conducted in April 1998.  An audiometry examination 
demonstrated that the veteran had normal hearing in the right 
ear, high frequency sensorineural hearing loss in the left 
ear, and bilateral, constant tinnitus.  In addition, it was 
noted that there was no indication of middle ear pathology.

At an examination in April 1998 by the Chief, Otolaryngology 
Section, the veteran reported that he continued to have 
episodic postural vertigo and bilateral tinnitus, and that he 
had not had the improvement noted in the July 1993 report 
from the Chief, Otolaryngology Section.  The physical 
examination demonstrated that the auricle was normal.  The 
ear canal on the right had been surgically widened.  Cranial 
nerve testing was normal.  Cerebellar testing showed tandem 
Romberg mildly unsteady with his eyes open and moderately 
unsteady with his eyes closed.  Hallpike testing showed no 
nystagmus or vertigo.  It was noted that ENG testing before 
and after the 1992 surgery showed resolution of pre-operative 
inappropriately compensated right Labyrinthine dysfunction.  
A repeat ENG was not recommended.  The diagnoses were chronic 
otitis media, quiescent (remote active disease), right ear; 
Eustachian tube dysfunction, right ear, bilateral high 
frequency hearing loss, slight change in last six years; and 
tinnitus, bilateral.  It was noted that there was no evidence 
of Meniere's or other active inner ear disease process that 
could relate to an origin while in the military.

The veteran's service-connected tinnitus with imbalance 
initially was rated by analogy under Diagnostic Code 6204 for 
chronic labyrinthitis.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  

Under Diagnostic Code 6204, a 10 percent rating is assigned 
for moderate labyrinthitis with tinnitus and occasional 
dizziness; a 30 percent rating is assigned for severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering.  38 C.F.R. § 4.87a, Diagnostic Code 6204 (1998).

Pursuant to Diagnostic Code 6260, tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma, is assigned a maximum 10 percent rating.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

Effective June 10, 1999, during the pendency of this appeal, 
the schedule for rating diseases of the ear were amended.  In 
pertinent part, Diagnostic Code 6204 provides various ratings 
for peripheral vestibular disorders.  A 10 percent rating is 
assigned where there is occasional dizziness, and a 30 
percent rating is assigned where there is dizziness and 
occasional staggering.  It is further provided that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  64 Fed. Reg. 25202, 25210 
(1999) (to be codified at 38 C.F.R. § 4.87, Diagnostic Code 
6204).

In addition, the provisions of Diagnostic Code 6260 were 
amended and provide that a maximum 10 percent rating is 
assigned for recurrent tinnitus.  It is noted that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  64 Fed. Reg. 25202, 25210 (1999) 
(to be codified at 38 C.F.R. § 4.87, Diagnostic Code 6260).

The evidence shows that the veteran currently has constant 
tinnitus and that he reports episodic vertigo (dizziness).  
The evidence confirms that he was having problems with 
balance before the right ear surgery in November 1992, but 
even prior to the surgery the veteran did not report that 
these episodes occurred on a frequent basis.  In fact, at the 
October 1992 VA examination he stated that he had only three 
or four episodes per year.  On no occasion has a physician 
described that balance problems as severe.  In addition, 
there is no objective evidence of staggering.  The record 
also demonstrates that there has been substantial improvement 
in the veteran's condition since the November 1992 surgery.  
In light of these circumstances, the Board must conclude that 
the disability did not and does not more nearly approximate 
the former criteria for a 30 percent rating than the former 
criteria for a 10 percent rating.

In addition, the veteran is not entitled to a separate 10 
percent rating for tinnitus under the former provisions of 
Diagnostic Code 6260 because evaluation of the same 
manifestation under different diagnoses constitutes 
pyramiding and is to be avoided.  38 C.F.R. § 4.14 (1998).

Under the amended rating criteria, the veteran also is not 
entitled to a rating in excess of 10 percent.  The evidence 
shows that, since the right ear surgery in November 1992 and 
well before the effective date of the amended criteria, there 
has been substantial improvement in the veteran's balance 
problems and there have been no objective findings supporting 
a diagnosis of vestibular disequilibrium.  Again, there is no 
objective evidence of staggering.  Although the veteran and 
his two ex-wives have indicated that the veteran continued to 
experience dizziness, a lay person is competent under the law 
to describe symptoms that have been observed or experienced 
but is not competent to render a diagnosis, as this requires 
medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran is not entitled to even a 
compensable rating under the amended provisions of Diagnostic 
Code 6204.  The medical evidence shows that he continues to 
have recurrent tinnitus.  Therefore, a 10 percent rating is 
warranted under the amended provisions of Diagnostic Code 
6260.  A rating in excess of 10 percent is not provided in 
this code.

Accordingly, the veteran's appeal must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
with imbalance is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

